Citation Nr: 0313190	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-04 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	 Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to service 
connection for the cause of veteran's death. The appellant is 
the veteran's ex- spouse, and custodian of his daughter.

The claimant appealed the Board's denial of entitlement to 
service connection for cause of the veteran's death to the 
United States Court of Appeals for Veterans Claims (CAVC), 
which, in an Order dated in March 2002 granted a Joint Motion 
for Remand and returned this matter to the Board.  

The Joint Motion pointed out that the Board did not provide 
sufficient reasons and bases to support its decision and that 
the VA had not adequately informed the appellant of the 
evidence necessary to support her claim as required by law.  
See Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, see also 38 U.S.C.A. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters require a remand of 
this issue on appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

Because the RO had not sent to the appellant a letter 
consistent with the notice requirements of the VCAA, the 
Board attempted to correct this deficiency by sending the 
veteran a letter in March 2003, which advised her of the 
notice requirements of the VCAA, regarding the claim 
currently at issue pursuant to Quartuccio.  However, the 
Board only provided the appellant 90 days to respond.  
Therefore, the Board's letter is not consistent with the 
requirements of Disabled American Veterans, et al.  

Furthermore, in May 2003, the appellant's representative 
submitted a written statement that accompanied additional 
evidence being submitted.  In this statement, the 
representative asserted that the appellant would waive the 
review of the evidence by the agency of original jurisdiction 
only in the event that the Board would grant the appellant's 
claim.  The representative stated that otherwise the 
appellant would not agree to a waiver of RO consideration of 
the additional evidence.

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  Additionally, it 
is the express desire of the appellant's attorney that the RO 
initially review the additional evidence associated with the 
claims file.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary, to include review of the 
evidence submitted since the March 2001 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


